Citation Nr: 0615507	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  94-30 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant is the spouse of the veteran who had active 
service from June 1969 to October 1971.  He served in Vietnam 
from July 1970 to March 1971.  He died on September [redacted], 1992.  

A review of the evidence of record discloses that by decision 
dated in February 1997, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for the 
cause of the veteran's death.  The appellant appealed the 
decision to the United States Court of Veterans Appeals for 
Veterans Claims (Court).  In a March 2001 order, the Court 
vacated the February 1997 Board decision and remanded the 
case to the Board for readjudication in light of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  Subsequently, the Board remanded the case in August 
2003 for procedural and substantive purposes.  The case was 
referred to the section chief of the Hematology/Oncology 
Division of the New Mexico VA Health Care System.  In 
February 2006, that individual provided a discussion 
regarding whether the veteran's malignant thymoma was more 
likely than not related to exposure to Agent Orange while 
serving in Vietnam.  The case was then returned to the Board 
for appellate review.


REMAND

As noted by the appellant's representative, this case has 
been in appellate status for a number of years.  The record 
continues to contain conflicting opinions as to whether the 
veteran's development of a malignant thymoma was as likely as 
not linked to his exposure to Agent Orange while serving in 
Vietnam.  

Craig M. Bash, M.D., a Neuro-radiologist, reviewed the entire 
claims file in October 2001.  He expressed the opinion that 
the veteran's thymoma was a type of sarcoma (he noted this 
was a mesodermal tumor made up of lymphatic cells) that was 
likely due to the veteran's Agent Orange exposure.  He opined 
the veteran's demise was due to the mediastinal fibrosis and 
bleeding in the operating room that was secondary to the 
Agent Orange induced thymoma and treatment associated with 
therapy.

A VA hematologist/oncologist and a VA endocrinologist at the 
VA Medical Center in Cleveland reviewed the claims file in 
May 2004.  The endocrinologist opined that there was no 
relationship between exposure to Agent Orange and the 
veteran's malignant cystic thymoma.  He stated the tumor was 
a highly aggressive malignancy and believed it was as likely 
as not that the tumor developed within the year or two prior 
to diagnosis (a review of the record reveals the initial 
diagnosis was made in 1997).

The case was referred to the section chief of the 
Hematology/Oncology Division of the New Mexico VA Health Care 
System.  In February 2006 she stated that, "Since thymomas 
are considered to be a malignancy of epithelial cells and 
epithelial cells are not direct from mesoderm, Dr. Bash's 
contention that thymoma should be considered a type of soft 
tissue sarcoma (tumors of cells direct from mesoderm) is 
completely without merit.  I agree that this tumor is 
unrelated to the various tumors listed at 38 C.F.R. 
§ 3.309(e) (2004).  I consider it not to be more likely than 
not that the patient's [the veteran] thymoma was related to 
Agent Orange exposure."

However, in an April 2006 communication, Dr. Bash, an 
Associate Professor of Radiology and Nuclear Medicine at the 
F. Edward Hebert School of Medicine, Uniformed Services, 
University of Health Sciences, Bethesda, Maryland, stated 
that he had re-reviewed the veteran's claims file and medical 
records, to include the recent medical opinion from the VA 
oncologist in New Mexico.  He stated that he had reviewed the 
references the physician referred to in her opinion.  Stating 
that the case was "very complex," he expressed disagreement 
with the oncologist's opinion and reiterated his opinion that 
the "veteran as likely as not had a lymphoma-type tumor in 
his thymus along with his basic thymoma..."  He reiterated the 
opinion that the veteran's thymoma, also known as mesoderm 
tumor, qualified as a service related tumor under the 
pertinent VA regulations and was consistent with the opinion 
he expressed in 2001 referred to above.  He specifically 
stated that the oncologist did not make any references to the 
veteran's 1977 pathology report.  He believed the key to the 
case was contained in the pathology report because that 
report detailed the various cell types contained in the 
veteran's tumor.  He believed an analysis of the pathology 
was needed in order to understand whether or not the tumor 
satisfied the requirements to qualify as a disease associated 
with exposure to Agent Orange.  

The record shows the VA oncologist has not had an opportunity 
to review the April 2006 communication from Dr. Bash.  The 
Board believes that such a review would be helpful.  The 
Board is well aware the case has been in appellate status for 
many years, but believes that Dr. Bash's recent communication 
requires that the VA oncologist have an opportunity to review 
it and respond to the opinions expressed by Dr. Bash.  

Accordingly, the case is remanded for the following:

1.  The case should be referred to the 
section chief of the Hematology/Oncology 
Division at the New Mexico VA Health Care 
System whose February 24, 2006, review of 
the claims folder is of record.  She 
should be asked to do one more review of 
the record in light of the April 2006 
medical opinion from the neuron-
radiologist, Dr. Bash, for the purpose of 
determining whether she still believes 
that it is more likely than not that the 
veteran's thymoma was not related to his 
exposure to Agent Orange in Vietnam.  She 
is especially asked to address Dr. Bash's 
comments regarding the 1977 pathology 
report of the veteran's tumor.  If the 
physician is not available, review of the 
record, particularly the opinions from 
Dr. Bash, is to be made by another VA 
physician knowledgeable in oncology.  
That examiner is also asked to opine 
whether he or she concurs or disagrees 
with the opinion of Dr. Bash and his/her 
reasons and bases for doing so.  The 
claims file and a copy of this remand 
must be provided to the physician for 
review of pertinent documents and 
notation that the claims file was 
available for review should be made in 
the examination report.

2.  Following completion of the above, VA 
should readjudicate the claim of 
entitlement to service connection for the 
cause of the veteran's death.  If the 
benefit sought remains denied, VA should 
issue a supplemental statement of the 
case and the appellant and her 
representative should be provided with an 
opportunity for response.  Then, the case 
should be returned to the Board, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no further 
action until she is notified by VA.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



